Wilde, J.
At the trial of this case, several exceptions were taken to the rulings of the court, none of which appear to be well founded. The demandants claim title under Stephen Stevens, deceased, the female demandant being one of his heirs at law.
The first ground of defence was, that said Stephen had conveyed the demanded premises to his daughter, Mary Sumner, and consequently, that no title descended to his heirs. It was objected that a party cannot be allowed to show a title in a third person, unless he claims under it; and this general principle is admitted. But it is not applicable to a case where a demandant fails to prove his seizin, or the seizin of his ancestor. Any evidence, therefore, which disproves the seizin of the demandant, is admissible on the part of the tenant. Jackson on Real Actions, 5. King v. Barns, 13 Pick. 24. On this ground, the deed of Stephen Stevens to Mary Sumner was admitted in evidence; and for this purpose it was un*422doubtedly admissible, and was conclusive proof that his title did not descend to his heirs, unless, after the conveyance, he had acquired a new title — which the demandants did not attempt to show. But they attempted to show that, at the time when the deed to Mary Sumner was given, the said Stephen was disseized by the tenant, and so nothing passed by that deed. It was thereupon ruled, that if the tenant had so disseized the said Stephen, and had continued his adverse possession for twenty years or more, that would give to the tenant a good title, or would bar the demandants’ title, by the statute of limitations; and this ruling was undoubtedly correct. So that whether said Stephen, when he conveyed the premises to Mary Sumner, was seized or disseized, the demandants’ title fails. If he was seized, the estate passed to Mary Sumner; and if not, the tenant’s adverse possession would be a good bar.
It was argued by the counsel for the demandants, that the deed to Mary Sumner was given within the time of limitation, and that, although said Stephen was then disseized, it did not follow that the disseizin had commenced and continued for twenty years before the commencement of the present action. But this was a question for the jury, which the demandants declined to submit to them. The only ruling touching this point was, that if the entry of the tenant was proved to have been permissive, it was incumbent on the demandants to prove that afterwards the tenant did some act which would constitute a disseizin; the presumption being, that if his first entry was permissive, his possession so continued, unless the contrary was made to appear. The correctness of this ruling cannot be doubted.
In every respect, therefore, we are of opinion that the rulings at the trial were correct, and that the tenant is entitled to.

Judgment on the verdict.